Démocratique du Congo

Isangi, le 17 septembre 2015.

des Affaires Foncières
N. Nc2+469,3/AIN/AFF.F/CL1/TS €
. /TSH0.
on des Titres Immobiliers 4
Sonscription Foncière de T shoe-l.… Transmis copie pour information à
Division des Titres Immobiliers Monsieur le Directeur Chef de

D Service des Titres Innobiliers--
Monsieur 1 Sourgmaste-delaAgministrateur
Semsmune de Territoire de Iahuma--

Monsieur le Chef de Division

:Y/0.M/N° DG/060/015 BU 29/0,

1 2 5015, du Cadastre/T shopo 1+-
Projet Contrat d'Emphytéose 12: L8 AR GE
Ellene : S.R. 624. ‘
Territoire de Yahuma--

Localité Makau Ÿ--

A Monsieur le Birscteur Général de

la Société Plantations et----- _——
Huileris du Congo S-A (FHC)

à KINSHAS A.-

labl'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment

nés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° S.R. Gate

Niuée dans leEmmmmme, Territoire de_Yahuma, Localité Makau Ve=

‘ d 0 ,

e vous occupez en vertu de : Certificat &'Enregi strement Vol. CE-99 Folio 136
du vingt-quatre août mil meuf cent cinquante-cinq:-"

Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous

et répartie comme suit :

- Prix de référence du terrain
- Taxe d'établissement du contrat OCOOYX XIE

- Taxe de P.V. de mise en valeur . F6 13.950,00

- Taxe de Certificat d'enregistrement : re 7.740,09

- Note d'usage KA XEENENX |

- Frais de mesurage et bornage : LM 26.970,00
- Frais de consultation . FG 13.950,00

- Frais croquis XIXAEXXXKIIEX

- Occupation provisoire : __ XIODDEXXEXINX
- Loyer du 17/09.= au31/12/2015 à FC 14.096,94
Fo 147:191,6#

FC 70.484,70

TOTAL : 147.
À DEDUIRE : montant déjà payé suivant quittance n°2067343. du 27110 1215.-
TOTAL . _ FC 19164

Montant que je vous prie de bien vouloir verser en espèces entre les mains du Comptable des Titres
Immobiliers de Lshopo T à ISANGI* ou au compte n° 11.050/1524 auprès de la Banque
Centrale du Congo à KISANGANI.- ——— u d-

La quittance qui vous sera délivrée doit m'être présentée ou transmise en communication en m
temps que les deux exemplaires AüGontrat-d'Emphytéose endéans le mois de la réception

présente lettre, ainsi que la fiéhé d'identité xidointe.
f AE A / ne. à

Veuillez agréer, assurance de ma considérations]

x

0140827
VBLIQUE DEMOCRA
TIQUE DU CONGO Isangi, le 17 septembre 2015

INISTERE DES AFFAIRES FONCIERES

CONSRIPTION FONCIERE TSHOPO 1
ISION DES TITRES IMMOBILIERS

à ISANGI
iii Transmis copie pour information à :
- Monsieur le Comptable Public des Titres

Immobiliers Tshopo 1 à Isangi.

N° 2.469.3/MIN/AFF/CTI/TSHO.1/084/2015

Monsieur le Chef de Ressort de la Direction
Générales Recettes de la Province
Orientale à Basoko.

À Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo S.A ( PHC }

tt : Projet Contrat à la signature à Kinshasa
Terrain n° S.R 624
Ierritoire de YAHUMA

Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du

tez le titre de propriété pour votre Terrain inscrit sous le n° SR 624 à

29 juillet 2015 par laquelle vous sollici
parvenir en

re de YAHUMA, localité MAKAU V, j'ai l'honneur de vous faire
rat d'emphytéose tout en vous priant de bien
la rubrique « L'EMPHYTEOTE » accompagnés du

usage agricole, situé dans le Territoi
annexe à la présente, deux exemplaires d'un projet de cont
vouloir me les renvoyer dûment revêtus de votre signature sur

bordereau de versement

Ce contrat est établi aux conditions suivantes :

“Taxe d'établissement contrat : FC 4.650.00
"Taxe croquis : FC 1.860.00
“= Note d'usage : FC 1395.00
= Frais techniques :FC 930.00
« Frais administratifs :FC 465.00

: FC 9.300.00

TOTAL À PAYER
Je vous signale que l'intervention de votre contrat

mme détaillée ci-dessus, montant quéffous demande de bien

est conditionnée au payement de la so:
érale des Recettes de la Province

vouloir verser en espèces au Guichet Unique de la Direction Gén
Orientale à Kisangani.

Votre désintéressement sera considéré comme la

à votre demande qui sera d'ailleurs classée sans suite.

renonciation tacite

considération distinguée.
